ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_01_EN.txt. 479

SEPARATE OPINION OF JUDGE FORSTER
[Translation]

I have voted in favour of the Judgment which has brought to an end
the proceedings instituted against France by New Zealand, just as I voted
for the Judgment which likewise terminated the proceedings brought at
the same time by Australia on account of France’s nuclear tests at
Mururoa, a French possession in the Pacific.

To the Judgment in the case brought by Australia against France I
appended a separate opinion which is also applicable, mutatis mutandis,
to the present Judgment, delivered in New Zealand’s case against France.

(Signed) I. FORSTER.

26
